DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
Claim 1 in line 8, the correct phrase is “each of said cementitious panels”.  
Claim 18 in line 2, the correct phrase is “said cementitious panels”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "each of said plurality of cementitious panels" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, recites the limitation " said plurality of cementitious panels" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 3-9, 14, 16-18, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tonyan (US 7,870,698) in view of Wohlgemuth. 
Regarding claim 1, Tonyan discloses an assembly for below-grade, comprising: 

Tonyan further discloses at least two of said cemenitious panels 4 being attached to a common side of said modular frame, (Fig 3, 3A, 3B), said cementitious panels 4 would be configured to withstand direct lateral, vertical and shear forces generated by surrounding below grade materials. Examiner concludes this because the assembly of Tonyan is a basement enclosure and its components are inherently capable of withstanding lateral, vertical and shear forces generated by surrounding below grade materials.
Tonyan does not disclose wherein each of said cementitious panels is configured to withstand a uniform lateral load of up to 2083 pounds per square foot and have a shear strength of up to 1726 pounds per linear foot. However, it would have been an obvious matter of design choice to modify the panels of Tonyan to have the thickness that would provide the required strength to withstand the claimed lateral load and shear load, since such a modification would have involved a mere change in the thickness of the cementitious panel according to the required structural capabilities. A change in thickness is generally recognized as being within the level of ordinary skill in the art.
Tonyan does not disclose said modular frame and said cementitious panels are joined together as a unit prior to installation. However, Wohlegmuth discloses a modular 
Regarding claim 3 Tonyan discloses said modular frame includes a plurality of primary structural supports 14, 16 and a plurality of secondary structural supports 12 attached between upper and lower ends of said primary structural supports (Fig 1).
Regarding claim 4, Tonyan discloses at least one of said plurality of primary structural supports is made of metal (Abstract), but does not disclose the metal is iron. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use iron in order to provide a material that is easy to cast and less expensive than steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding claim 5, Tonyan discloses at least one of said plurality of secondary structural supports is made of steel (Col 5, Lines 5-9).	
Regarding claims 6 and 7, Tonyan discloses a finished wall installed on an interior surface of said modular frame, wherein said finished wall includes wallboard panels 6, (Fig 8).
Regarding claim 8, Tonyan discloses a waterproof coating applied to an exterior surface of said modular frame (Fig 1), (Col 9, Lines 20-21).
Regarding claim 9, Tonyan discloses as discussed in claim 1, but does not disclose said modular frame includes at least one open side. However, it would have been an obvious engineering design to have an open side in the modular frame when is desired to attach an adjacent modular frame according to the required structural and architectural design.
Regarding claim 14, Tonyan discloses a method of forming an assembly for installation below grade and configured for supporting a building, (Fig 1-4), the method comprising:
attaching a single layer of fiber-glass reinforced cementitious panels 4 (Col 3, Lines 20-26) to an outer surface of a modular frame 12, 14, 16, at least two of said fiber-glass reinforced cementitious panels 4 being attached to a common outer side of said modular frame to form an outermost side of the modular assembly, (Fig 3, 3A, 3B), said fiber-glass reinforced cementitious panels being configured to withstand direct lateral, vertical and shear forces generated by surrounding below grade materials. Examiner concludes this because the assembly of Tonyan is a basement enclosure and its components are inherently capable of withstanding lateral, vertical and shear forces generated by surrounding below grade materials.

Tonyan does not disclose wherein each of said fiber-glass reinforced cementitious panels is configured to withstand a uniform lateral load of up to 2083 pounds per square foot and have a shear strength of up to 1726 pounds per linear foot. However, it would have been an obvious matter of design choice to modify the panels of Tonyan to have the thickness that would provide the required strength to withstand the claimed lateral load and shear load, since such a modification would have involved a mere change in the thickness of the fiber-glass reinforced cementitious panel according to the required structural capabilities. A change in thickness is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 16, Tonyan discloses installing a finished wall 6 installed on an interior surface of said modular frame, (Fig 3A).
Regarding claim 17, Tonyan discloses a waterproof coating applied to an exterior surface of said modular frame (Fig 1), (Col 9, Lines 20-21).
Regarding claim 18, Tonyan discloses the plurality of cementitious panels are fiber-glass reinforced cementitious panels 4 (Col 3, Lines 20-26). 
Regarding claims 20 and 22, Tonyan modified by Wohlegmuth discloses as discussed in claims 1 and 14, but does not disclose said cementitious panels each have a thickness of 0.625 inches to 1.0 inches. However, it would have been an obvious matter of design choice to modify the panels of Tonyan to have a thickness of 0.625 inches to 1.0 inches, since such a modification would have involved a mere change in the thickness of the panels according to the required strength to withstand the required lateral load and shear load. A change in thickness is generally recognized as being within the level of ordinary skill in the art.

9.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Begdouri (US 8,484,929) in view of Abrams (US 7,827,738).
Regarding claim 10, Begdouri discloses a modular system for below-grade installation and capable of being configured to support a multi-story building, (Fig 5), the system comprising:
at least two modular assemblies 10 secured together as a unit, (Fig 3-5) each of said modular assemblies configured to be installed at least partially below grade, and including: 
a modular frame 80; 

wherein said modular frame and at said plurality of panels are joined together as a unit prior to installation (Fig 4).
Begdouri does not disclose the panels being fiber-glass reinforced moisture resistant cementitious panels attached to an outer surface of said modular frame. However, Abrams discloses a modular assembly formed of a shipping container having a modular frame and glass fiber reinforced cement/fiber-glass reinforced moisture resistant cementitious panels162 (GRFC) attached to an outer surface of said modular frame (Fig 1, 10, 24, 26), (Col 42, Lines 60-67, Col 43, Lines 1-3). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the outer panels of Begdouri for the cementitious panels of Abrams, using known methods with no change in their respective functions and it would provide an outer panel that is highly durable, weather and rust resistant. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

Regarding claim 11, Begdouri discloses the modular assemblies have similar size and shape (Fig 4), but does not disclose each of said at least two modular assemblies has a different size and shape. However, it would have been an obvious matter of design choice to modify the modular assemblies to have different size and shape since such a modification would have involved a mere change in the size and shape of the component and would provide modules with different shape and capacity. A change in size and shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 12, Begdouri discloses at least one of said at least two modular assemblies has a side with an opening. Examiner concludes this because at least one of the modular assemblies has a door.
Regarding claim 13, Begdouri discloses wherein at least one of said at least two modular assemblies has an open side, (Col 3, Lines 38-41).
Regarding claim 21, Begdouri modified by Abrams discloses as discussed in claim 10, but does not disclose said cementitious panels each have a thickness of 0.625 inches to 1.0 inches. However, it would have been an obvious matter of design choice to modify the panels of Begdouri and Abrams to have a thickness of 0.625 inches to 1.0 inches, since such a modification would have involved a mere change in the thickness of the panels according to the required strength to withstand the required lateral load and shear load. A change in thickness is generally recognized as being within the level of ordinary skill in the art.

Response to Arguments
10.	Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Tonyan discloses a frame with SCP panels 4, 6 attached to both sides of the frame and Tonyan does not disclose a single layer of cementitious panels solely attached to an outer side of the frame. Examiner respectfully disagrees, Tonyan discloses “a single layer of cementitious panels 4 attached to the outer side of the frame”. Further, Examiner would like to note that the features upon which applicant relies (i.e., having the cementitious panels solely attached to an outer side of the frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
11/12/2021